REQUESTED BY: Senator Harold F. Sieck Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Sieck:
By letter dated January 13, 1981, you requested from this office an opinion on the constitutionality of LB 58 introduced in the 1981 legislative session. Inasmuch as your letter did not reveal constitutional concern for any particular aspect of LB 58, and not wanting to engage in guesswork or speculation, we limited our review to two issues and conclude as follows:
LB 58 envisions a grant of power only to airport authorities of cities of the primary class. While the Legislature may make reasonable classifications of persons, property or corporations, including public corporations, for the purpose of legislation concerning them, Article III, Section 18, of the Nebraska Constitution requires that such classifications must rest upon real differences in situation and circumstances surrounding the members of any class relative to the subject of the legislation. The obvious question which arises from recognition of this precept is whether there is any valid reason for limiting the grant of power to so transfer title to land only to airport authorities of primary class cities. It strikes us that there may well be no such valid reason, and if so, LB 58 is constitutionally suspect.
Second, we note that LB 58 would empower airport authorities of primary class cities to transfer title to land for research purposes only to nonprofit corporations. This gives rise to the question of whether LB 58 grants a special privilege, right, or power to a class of entities, nonprofit corporations, which also is forbidden by Article III, Section18, of the Nebraska Constitution. The answer to this question will depend on whether there is a substantial difference of situation or circumstance relative to nonprofit corporations that would naturally suggest the limitation of the grant of power envisioned by LB 58 to such corporations. Frankly, we are not able to resolve this question on the basis of the scant information incorporated in LB 58 and your January 13 letter. Nevertheless, we felt this issue important enough to call to your attention.
Yours truly, PAUL L. DOUGLAS Attorney General Shanler D. Cronk Assistant Attorney General